Citation Nr: 0419626	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-14 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUES

1.  Entitlement to an increased rating for low back strain 
(superimposed on scoliosis of the spine), currently evaluated 
at 20 percent.  

3.  Entitlement to an effective date earlier than September 
24, 2001, for the grant of a 20 percent evaluation for low 
back strain (superimposed on scoliosis of the spine).  



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active service from January 1960 to July 1960 
and May 1961 to November 1962.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002, rating decision by 
the Department of Veterans Affairs (VA) Manchester, New 
Hampshire Regional Office (RO), which increased the rating 
for low back strain from noncompensable to 20 percent.  

In November 2002, a hearing was held at the RO before a local 
hearing officer.  A transcript of the hearing is of record.  

In February 2002 the RO denied entitlement to service 
connection for right shoulder and bilateral hip disabilities, 
and bilateral carpal tunnel syndrome.  The veteran submitted 
a timely notice of disagreement.  The RO issued a statement 
of the case with regard to these issues in May 2003.  It does 
not appear that the veteran submitted a substantive appeal, 
and these issues have not been certified to the Board.  
Therefore, they will not be considered by the Board.  38 
U.S.C.A. § 7105 (West 2002).

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.



FINDINGS OF FACT

1.  By a decision dated in April 1963, the RO granted service 
connection for low back strain with an evaluation of 0 
percent disabling.  The veteran did not file a timely appeal.  

2.  The veteran's claim for increased rating for low back 
strain was received on September 24, 2001.

3.  It was first factually ascertainable that an increase had 
occurred on September 24, 1991, when the veteran received 
private outpatient treatment.  



CONCLUSION OF LAW

1.  The requirements for a rating in excess of 20 percent for 
low back strain 2.  An effective date prior to September 24, 
2001, for the grant of an increased rating for low back 
strain (superimposed on scoliosis of the spine) is not 
warranted.  38 U.S.C.A. §§ 5108, 5110 (West 2002); 38 C.F.R. 
§§ § 3.156, 3.400, 20.1100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), imposes 
obligations on VA to provide claimants with notice and 
assistance in substantiating their claims.  Pub. L. 106-419, 
114 Stat. 1828 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 (West 2002) and 
amended by Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003) 
(codified at 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2004))

The notice provisions of the VCAA require VA to tell 
claimants of the evidence needed to substantiate their 
claims, of the evidence they are responsible for obtaining, 
and of what evidence VA will undertake to obtain.  38 
U.S.C.A. § 5103(a).  In implementing this statute, VA has 
undertaken to tell claimants to submit relevant evidence in 
their possession.  Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (interpreting 38 C.F.R. § 3.159(b) 
(2003)).

In Pelegrini the court also held that the VCAA notice had to 
be provided prior to the initial adjudication of the claim.  
In this case, the claim was filed in September 2001.  

In a letter dated in August 2003, the RO notified the veteran 
of the evidence he was responsible for obtaining and of what 
evidence VA would undertake to obtain.  He was advised of the 
evidence needed to substantiate his claims in the statement 
of the case and the supplemental statements of the case 
issued in September 2002, January 2003, and January 2004.

Although, the notice was provided after the initial 
adjudication, the veteran was not prejudiced.  He did not 
report the existence of any additional evidence in response 
to the VCAA notice.

There is no indication that there is additional evidence to 
obtain, and the veteran has been afforded the necessary 
examination.  Thus, all notice and duty to assist 
requirements of the VCAA have been met.

B.  Factual Background

Historically, an April 1963 rating decision granted service 
connection for low back strain (superimposed on scoliosis of 
the spine) with an evaluation of 0 percent disabling, 
effective November 30, 1962.  

The claims folder contains no subsequent evidence until the 
veteran's claim for increased rating was received at the RO 
on September 24, 2001.  Accompanying the claim, was a report 
of treatment provided by David Lewis, D.O., on September 24, 
1991.  It was reported that the veteran had rather constant 
pain in the low back.  He could flex the lumbar spine to 60 
degrees, extend to 5 degrees, and bend right and left 10 
degrees.  Muscle strength was normal.  His reflexes were 
difficult to assess but diminished.  The diagnoses include 
chronic myofascial pain with multiple radiating trigger 
points.

A rating decision in February 2002 granted an increase in 
evaluation to 20 percent disabling, effective September 24, 
2001.  

Private medical reports dated from January 1989 to February 
1990, and received in December 2002, show complaints of low 
back pain and treatment for a cervical spine disability.  An 
October 1989 report indicated that the veteran complained of 
an aching back pain after being involved in a motor vehicle 
accident.  The impression was probable musculoskeletal 
injuries with a possible cervical radiculopathy, but that he 
did not have historical or physical evidence of lumbar 
radiculopathy. 

On VA examination of January 2002, the veteran reported that 
he was living in a homeless shelter.  He reported moderate to 
severe low back pain and weakness of his back.  He reported 
stiffness in the morning and some fatigability and lack of 
endurance.  He also reported that flare-ups occurred twice a 
week and lasted one day, caused by change in weather.  He 
also reported that the flare-ups would cause him to lose 
further degrees of function.  He did not have crutches, a 
brace or a cane.  The reported no surgery or no injury in 
service.  

On examination the lumbosacral spine showed considerable 
spasm of the left dorsolumbar muscles.  There was a definite 
mild scoliosis, convex to the left, in the lumbar spine.  
Forward flexion was to 50 degrees, with pain developing, 
actively, and no further motion possible, grossly abnormal.  
Extension was to 15 degrees active and to 20 degrees passive, 
with pain.  Later flexion was to 25 degrees on the right and 
to 20 degrees on the left.  Rotation was to 30 degrees, 
bilaterally.  Goldthwaite sign was positive, bilaterally.  
The veteran was able to walk on the tip of his toes and on 
his heels.  There was no gross weakness of flexion or 
extension of the thighs, knees or ankles.  Vibratory 
sensation was intact and there was no loss of any tactile 
sensation.  

The diagnosis was scoliosis lumbosacral spine convex to the 
left and low back strain with painful motion, spasm and 
limitation of range of motion in flexion and extension.  The 
examiner reported that the service-connected disability was 
manifested by muscle spasm, and loss of flexion to 30 degrees 
and extension to 10 degrees.

VA outpatient treatment records dated from September 2001 to 
October 2002 report that the veteran complained of increased 
musculoskeletal pain to include back pain.  An October 2001 
report indicated that the veteran was moving and this caused 
increased back pain.  Objective findings revealed tenderness 
over the upper but not the lower lumbar spines, and more so 
over the upper lumbar paravertebral muscles, right greater 
than left.  There was moderately decreased active range of 
motion of low back, with jerky, non-physiologic movements 
reacting to the pain on range of motion.  There were no 
sciatic symptoms.  The assessments included spasms of trapezi 
and low back paravertebral muscles.  

A later October 2001 report indicates that the veteran had 
paraspinous tenderness, entire length of spine; worse right 
lower back; scoliosis; tender sacroiliac joints, bilaterally; 
forward flexion to 20 degrees; and extremely limited lateral 
bending.  The only assessment was C5-6 myopathy and chronic 
pain syndrome. An x-ray revealed mild scoliosis, convex to 
the left, with apex of the curve at L3.  The spine was 
otherwise intact.  

A December 2001 report indicates that the veteran had 
cervical spondylosis with cervical radiculopathy ruled out.  
A June 2002 report indicates that the veteran complained of 
back pain from the neck to the lumbosacral region, with some 
radiation into the right shoulder.   The examination revealed 
that the veteran could heel and toe walk well.  He had tight 
thoracolumbar scoliosis.  Forward flexion was to 10 degrees, 
extension to 15 degrees, and lateral bending to 20 degrees.  
Straight leg lifts were to 80 degrees, bilaterally, positive 
in the supine position and negative in the sitting position.  
X-rays showed some foraminal stenosis at C5-6, lumbar 
scoliosis with degenerative changes of 4-5.  The diagnosis 
was degenerative disc disease, C-spine and LS-spine and 
synovitis, right shoulder.  

At the RO hearing in November 2002, the veteran reported that 
his back hurt all the time.  He reported that he had received 
spinal therapy from VA for his back about ten years prior to 
the hearing but that he was not enthused about it, and was 
not currently receiving therapy.  He reported that he was 
unable to work because of his problems. 

On VA examination in November 2003, the veteran reported that 
he developed pain in his lower back while at parachute school 
in service.  He also reported that he had worked for a 
foundry after service for about four or five months but his 
back was bothering him to the point that he left that job.  
He also reported that he was involved in a motor vehicle 
accident that "stirred up" his back pain.  He reported that 
he never had any back surgery but had extensive therapy.  His 
present symptoms were low back pain without radiation into 
his lower extremities.  He denied any leg pain, numbness in 
his legs and flare-ups. 

The diagnosis was chronic lumbar strain in an individual with 
moderate anxiety and significant physical deconditioning 
associated with borderline malnutrition.  The previously 
detected scoliosis was postural in nature and not due to 
anatomical factors.  The lumbar spine showed no new signs or 
symptoms since the most recent X-rays in 2001.

C.  Disability Ratings 

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  

Evaluations are based on functional impairments, which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2003).  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  

The current 20 percent rating for the veteran's low back 
strain (superimposed on scoliosis of the spine) under 
Diagnostic Codes (DC) 5295 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2003).  This code provides 
that a 20 percent disability rating is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position. 

Subsequent to September 24, 2001, VA revised the criteria for 
evaluating back disabilities.  See 68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a).  These 
changes are inapplicable to the evaluation of the veteran's 
back disability for the period prior to September 24, 2001.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
3-2000 (2000); 69 Fed. Reg. 25178 (2004).

D.  Effective Date for the 20 Percent Evaluation

Under applicable laws and regulations, if an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase. 38 
U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  
In making this determination the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

Applying the foregoing principles to the facts of the present 
case, the Board finds that an effective date prior to 
September 24, 2001, for the grant of an increased rating for 
low back strain (superimposed on scoliosis of the spine), 
currently evaluated at 20 percent, is not warranted.  

As stated above, the veteran originally filed a claim for 
service connection for low back strain (superimposed on 
scoliosis of the spine) in January 1963, which the RO granted 
in April 1963.  The veteran was notified of this decision but 
did not appeal the decision.  See 38 C.F.R. § 20.200 (2003).  
The decision is therefore final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2003).  

There was no subsequent communication that could be construed 
as a claim for increase until September 24, 2001.  The 
accompanying private medical evidence dated in September 
1991, showed moderate limitation of motion in the low back.  
This evidence represents the date when it was first factually 
ascertainable that an increase in disability had occurred.  
There is no medical evidence of an increase prior to that 
date.  Indeed there is no evidence of treatment for a low 
back disability in the decades between the April 1963 rating 
decision and September 1991 (although records dated in 1989 
and 1990 show treatment for a cervical spine, or neck 
disability).

VA regulations provide that private treatment records can 
serve as an informal claim; however, the date of such claim 
is the date of receipt of the evidence, not the date of 
treatment.  38 C.F.R. § 3.157(b)(2) (2003).  Although the 
private medical evidence was dated in September 1991, it was 
not received until September 24, 2001, when the veteran 
submitted his claim for increase.

In determining whether there was an earlier claim the Board 
is required to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, 
regardless of whether the claim is specifically labeled as a 
claim for the benefit.  Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  However, an "informal claim must 
identify the benefit sought."  Id (citing 38 C.F.R. § 
3.155(a) (2003)).  The Federal Circuit has elaborated that 
VA, "has a duty to fully and sympathetically develop the 
veteran's claim to its optimum in order to determine if an 
informal claim had been raised.  With respect to all pro se 
pleadings, ... VA [must] give a sympathetic reading to the 
veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and regulations.  
Szemraj v. Principi, 357 F.3d 1370 (2004); see also Moody v. 
Principi,  360 F.3d 1306 (2004).

In this case, the record does not contain any communications 
from the veteran between January 25, 1963 and September 24, 
2001.  In January 1990, the Social Security Administration 
requested that VA verify the veteran's service dates.  
However, this communication made no reference to the 
veteran's back disability, nor did it otherwise indicate that 
the veteran was claiming, or was entitled to, an increased 
rating.

Since the date of increase, September 24, 1991, was more than 
one year prior to the date of claim, September 24, 2001, the 
proper effective date for the increase is the date of claim, 
September 24, 2001.  38 U.S.C.A. 5110(b)(2); 38 C.F.R. 
§ 3.400(o).

As such, there is not basis for awarding the veteran an 
earlier effective date for the 20 percent evaluation.  



ORDER

Entitlement to an effective date earlier than September 24, 
2001, for low back strain (superimposed on scoliosis of the 
spine), currently evaluated as 20 percent disabling, is 
denied.  



REMAND

The regulations concerning the evaluation of disc pathology 
have been changed, including renumbering of the diagnostic 
codes, effective September 26, 2003.  See 68 Fed. Reg. 51454-
51458 (Aug. 27, 2003).  Further, the new regulations set a 
normal range of motion standard and provide a Plate for 
illustration.  Id., Plate V.

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively but only from the 
effective date of the change forward.  38 U.S.C.A. § 5110(g) 
(West 2002); Opinion Of The General Counsel 3-2000 (April 10, 
2000).  

The veteran has not been notified of the new rating criteria 
for spine pathology, nor has the RO had an opportunity to 
evaluate the claim under these criteria.  Therefore, the 
Board will not consider his claim for the period beginning 
September 26, 2003, the effective date of the current rating 
criteria for spine pathology.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
report any treatment for his low back 
disability since November 2003, and 
clarify whether he is in receipt of 
Social Security disability benefits.  The 
RO or AMC should then obtain any 
treatment records, as well as Social 
Security record, related to the veteran's 
low back strain (superimposed on 
scoliosis of the spine).

2.  If the AMC or RO obtain records 
showing a material change in the 
veteran's back disability, he should be 
afforded a current VA examination to 
evaluate the current severity of that 
disability.  The claims folder should be 
made available to the examiner in 
conjunction with any examination.

3.  After the above is completed, the AMC 
or RO should review all of the evidence 
obtained in light of all the other 
evidence of record, and the current 
rating criteria for spine pathology.  The 
AMC or RO should determine which criteria 
are more favorable to the veteran for the 
period beginning September 26, 2003.  To 
the extent that any benefit sought on 
appeal remains denied, the AMC or RO 
should issue a supplemental statement of 
the case (SSOC), containing the new 
rating criteria for back disabilities.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



